DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 7/28/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Application No. 2014/0367033) in view of Behme et al. (US Patent No. 6,040,375).
Regarding claim 1, Smith teaches a foam based construction product (page 1, paragraph [0004], page 3, paragraph [0020], page 6, paragraph [0065]) having improved insulative properties (page 1, paragraph [0004], page 6, paragraph [0065]), the construction product comprising a foam core (page 1, paragraph [0004], page 3, paragraph [0020]); a mixture of aerogel and carbon black disposed within the foam core (page 2, paragraph [0019], page 3, paragraph [0020], page 4, paragraphs [0033], [0034]), wherein the mixture of aerogel and carbon black is enclosed within a barrier material such that the foam does not directly contact the aerogel and carbon black (page 3, paragraph [0020]).
Smith fails to teach wherein the foam is polyurethane foam.  However, Behme et al. teach a polyurethane foam based construction product (col. 2, lines 65-67, col. 3, lines 40-42, col. 4, lines 25-28) comprising a foam core comprising polyurethane foam (col. 3, lines 40-42).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam of Behme et al. in the product of Smith in order to provide high mechanical strength and high heat insulating capacity (Behme et al., col. 2, lines 64-67).
Regarding claim 3, Smith does not disclose wherein the barrier material has a thickness of between 0.2 and 0.4 inches.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the barrier material of Smith in order to provide a high efficiency insulation product and limit heat transfer into and out of objects (Smith, page 1, paragraph [0004]).
Regarding claim 4, Smith does not disclose wherein the construction product has a thickness of 1 inch.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the construction product of Smith, as modified by Behme et al., in order to provide a high efficiency insulation product and limit heat transfer into and out of objects (Smith, page 1, paragraph [0004]) and to provide high mechanical strength and high heat insulating capacity (Behme et al., col. 2, lines 64-67).
Regarding claim 5, Smith does not disclose wherein the foam core includes a ratio of the polyurethane foam to the mixture of Aerogel and carbon black of between 1.5 and 10.5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the ratio of polyurethane foam to the mixture of Aerogel and carbon black of Smith, as modified by Behme et al., in order to provide a high efficiency 
Regarding claim 6, Smith does not disclose wherein the polyurethane foam based construction product includes between 10 and 90 percent by volume of the mixture of Aerogel and carbon black.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percent by volume involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the percent by volume of Aerogel and carbon black in order to provide a high efficiency insulation product and limit heat transfer into and out of objects (Smith, page 1, paragraph [0004]).
Smith fails to teach wherein the foam is polyurethane foam.  However, Behme et al. teach a polyurethane foam based construction product (col. 2, lines 65-67, col. 3, lines 40-42, col. 4, lines 25-28) comprising a foam core comprising polyurethane foam (col. 3, lines 40-42).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam of Behme et al. in the product of Smith in order to provide high mechanical strength and high heat insulating capacity (Behme et al., col. 2, lines 64-67).
Regarding claim 9, Smith teaches a foam based construction product (page 1, paragraph [0004], page 3, paragraph [0020], page 6, paragraph [0065]) having improved insulative properties (page 1, paragraph [0004], page 6, paragraph [0065]), the construction product comprising a foam core (page 1, paragraph [0004], page 3, 
Smith fails to teach wherein the foam is polyurethane foam.  However, Behme et al. teach a polyurethane foam based construction product (col. 2, lines 65-67, col. 3, lines 40-42, col. 4, lines 25-28) comprising a foam core comprising polyurethane foam (col. 3, lines 40-42).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam of Behme et al. in the product of Smith in order to provide high mechanical strength and high heat insulating capacity (Behme et al., col. 2, lines 64-67).
Smith and Behme et al. are silent on wherein the polyurethane foam based construction product has an R-value of at least 8.0 per inch; and the polyurethane foam based construction product has a flame spread index of at most 30 and a smoke development index of at most 300 as measured according to ASTM E-84 test.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same polyurethane foam, aerogel and carbon black within the product of Smith, as modified by Behme et al, would possess the same R-value, flame spread 
Regarding claim 10, Smith teaches wherein the mixture of Aerogel and carbon black comprises at least about 60 wt% of aerogel which reads on Applicant’s claimed range of between 90 and 99 weight percent (page 4, paragraph [0033]) and not greater than about 25 wt% of carbon black which reads on Applicant’s claimed range of between 1 and 10 weight percent (page 4, paragraph [0034]).

Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application No. 2014/0367033) in view of Behme et al. (US Patent No. 6,040,375), in further view of Smith et al. (US Patent Application No. 2008/0014435, referred to hereinafter as Smith ‘435).
Smith and Behme et al. are relied upon as disclosed above.
Regarding claim 2, Smith fails to teach wherein the Aerogel and carbon black are vacuum sealed within the barrier material.  However, Smith ‘435 teaches a construction product (page 5, paragraph [0043]) comprising a mixture of Aerogel and carbon black (page 2, paragraph [0017], page 3, paragraphs [0027], [0028]) vacuumed sealed within a barrier material (page 2, paragraph [0016], page 3, paragraphs [0027], [0028], page 5, paragraph [0041]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to seal the aerogel and carbon black of Smith as that of Smith ‘435 in order to decrease production costs and decrease the 
Regarding claim 7, Smith fails to teach wherein the barrier material forms a capsule or pouch and wherein the polyurethane foam based construction product includes a plurality of such capsules or pouches.  However, Smith ‘435 teaches a construction product (page 5, paragraph [0043]) comprising a mixture of Aerogel and carbon black (page 2, paragraph [0017], page 3, paragraphs [0027], [0028]) enclosed within a barrier material (page 2, paragraph [0016], page 3, paragraphs [0027], [0028], page 5, paragraph [0041]), wherein the barrier material forms a capsule or pouch and wherein the polyurethane foam based construction product includes a plurality of such capsules or pouches (page 2, paragraph [0016], page 3, paragraphs [0026], [0027], [0028], page 5, paragraphs [0041], [0043]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to form a capsule or pouch as that of Smith ‘435 in Smith in order to decrease production costs and decrease the amount of time need to heat and/or dry the materials (Smith ‘435, page 2, paragraph [0023]).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application No. 2014/0367033) in view of Behme et al. (US Patent No. 6,040,375), in further view of Lotti et al. (US Patent Application No. 2014/0128488).
Smith and Behme et al. are relied upon as disclosed above.
Regarding claim 8, Smith fails to teach wherein the polyurethane foam is polyisocyanurate foam.  However, Lotti et al. teach a polyurethane foam comprising 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyisocyanurate foam of Lotti et al. in the construction product of Smith in order to provide low densities and excellent thermal insulation (Lotti et al., page 1, paragraph [0019]).

Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Application No. 2014/0367033).
Regarding claim 11, Smith teaches an insulative construction product (page 1, paragraph [0004], page 6, paragraph [0065]) comprising a foam core comprising a foam material (page 1, paragraph [0004], page 3, paragraph [0020]); and an aerogel mixture disposed within the foam core (page 2, paragraph [0019], page 3, paragraph [0020], page 4, paragraphs [0033], [0034]), wherein the aerogel mixture is contained within a barrier material that is entirely surrounded by the foam material; and the barrier material prevents direct contact between the foam material and the aerogel mixture (page 3, paragraph [0020]).
Smith does not disclose wherein the insulative construction product includes between 10 and 90 percent by volume of the aerogel mixture.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percent by volume involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 
Regarding claim 12, Smith teaches wherein the aerogel mixture comprises aerogel and carbon black (page 4, paragraphs [0033], [0034]).
Regarding claim 13, Smith teaches wherein the aerogel mixture comprises at least about 60 wt% of aerogel which reads on Applicant’s claimed range of between 90 and 99 weight percent (page 4, paragraph [0033]) and not greater than about 25 wt% of carbon black which reads on Applicant’s claimed range of between 1 and 10 weight percent (page 4, paragraph [0034]).
Regarding claim 18, Smith does not disclose wherein construction product includes a ratio of foam material to aerogel mixture of between 1.5 and 10.5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the ratio of foam material to aerogel mixture of Smith in order to provide a high efficiency insulation product and limit heat transfer into and out of objects (Smith, page 1, paragraph [0004]).

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application No. 2014/0367033) in view of Smith et al. (US Patent Application No. 2008/0014435, referred to hereinafter as Smith ‘435).
Smith is relied upon as disclosed above.
Regarding claim 14, Smith fails to teach wherein the barrier material is vacuum sealed.  However, Smith ‘435 teaches a construction product (page 5, paragraph [0043]) comprising an aerogel mixture (page 2, paragraph [0017], page 3, paragraphs [0027], [0028]) vacuumed sealed within a barrier material (page 2, paragraph [0016], page 3, paragraphs [0027], [0028], page 5, paragraph [0041]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to seal the barrier material of Smith as that of Smith ‘435 in order to decrease production costs and decrease the amount of time need to heat and/or dry the materials (Smith ‘435, page 2, paragraph [0023]).
Regarding claim 15, Smith fails to teach wherein the barrier material forms a capsule or pouch and wherein the construction product includes a plurality of capsules or pouches.  However, Smith ‘435 teaches a construction product (page 5, paragraph [0043]) comprising an aerogel mixture (page 2, paragraph [0017], page 3, paragraphs [0027], [0028]) enclosed within a barrier material (page 2, paragraph [0016], page 3, paragraphs [0027], [0028], page 5, paragraph [0041]), wherein the barrier material forms a capsule or pouch and wherein the construction product includes a plurality of such capsules or pouches (page 2, paragraph [0016], page 3, paragraphs [0026], [0027], [0028], page 5, paragraphs [0041], [0043]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to form a capsule or pouch as that of Smith ‘435 in Smith in order to decrease production costs and decrease the amount of time need to heat and/or dry the materials (Smith ‘435, page 2, paragraph [0023]).

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application No. 2014/0367033) in view of Lotti et al. (US Patent Application No. 2014/0128488).
Smith is relied upon as disclosed above.
Regarding claim 16, Smith fails to teach wherein the foam material comprises polyurethane foam.  However, Lotti et al. teach a polyurethane foam comprising aerogel (page 1, paragraphs [0011], [0012], [0016], [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam of Lotti et al. in the construction product of Smith in order to provide low densities and excellent thermal insulation (Lotti et al., page 1, paragraph [0019]).
Regarding claim 17, Smith fails to teach wherein the polyurethane foam comprises polyisocyanurate foam.  However, Lotti et al. teach a polyurethane foam comprising aerogel, wherein the polyurethane foam is polyisocyanurate foam (page 1, paragraphs [0011], [0012], [0016], [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyisocyanurate foam of Lotti et al. in the construction product of Smith in order to provide low densities and excellent thermal insulation (Lotti et al., page 1, paragraph [0019]).




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/13/2021